DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11 – 19 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Ross on May 2, 2022.
The application has been amended as follows:
Claims 1 – 4 and 6 – 10  (canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments/remarks in Amendments dated May 2, 2022 to claims 11 – 19  are persuasive and after further consideration, independent claim 11 is allowed. 
Although Abrahamson in view of Jones generally teaches a method of removing a hinge pin with the limitations of the claims, Abrahamson in view of Jones fails to teach, suggest or make obvious B. pushing said handle downward causing said geared shaft to move upward and causing said lower push rod to move upward and press against said hinge pin causing it to be pushed upward, C. sliding said forked clip horizontally away from said hinge pin, D. raising said handle causing said forked clip to be moved to a vertical height lower than hinge pin head, E. sliding said forked clip horizontally towards said hinge pin so that said forked clip is under said forked clip head, and4 F. pushing said handle downward causing said geared shaft to move upward causing said forked clip to press upward on said hinge pin head causing said hinge pin to be pulled upward from the top of said hinge pin wherein said hinge pin may be removed from said hinge pin assembly by grasping said hinge pin with fingers and pulling., with the additional elements of the claims as required by claims 25 and 26.
Claims  12 – 19 are allowable as being dependents of allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723